FILED

JUL 1 8 20111

UNITED STATES DISTRICT COURT cm“. U.S. mam 5 Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts forthe mum of Columbia
)
GARY HIRSCH, )
)
Petitioner, )
)

v. ) Civil Action No.
SCOTT s. HARRIS, ) (Wm/J
)
Respondent. )
)
MEMORANDUM OPINION

According to the petitioner, the Clerk and a Deputy Clerk of the Supreme Court of the
United States have violated his First Amendment right of access to the courts by refusing to
accept for ﬁling a petition for a writ of certiorari. See generally Pet. at 1-2. He demands a writ
of mandamus directing respondents to ﬁle and docket his submission. Id. at 2.

The Clerk of the Supreme Court is the designated recipient of all documents ﬁled with
the Supreme Court. and is authorized to reject any ﬁling that does not comply with the applicable
rules and orders. See Sup. Ct. R. 1. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative ofﬁcers. See In re Marin, 956 F.2d
339, 340 (DC. Cir), cert. denied, 506 U.S. 844 (I 992).

The Court will grant the petitioner’s application to proceed in forma pauperis and will

dismiss the petition. An Order consistent with this Memorandum Opinion is issued separately.

DATE:

Win/M